DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive.
On page 10 applicant argues that Zheng does not teach pulsed operation of two sources in alteration with a stipulated frequency.
Examiner’s position is that Zheng Figure 3 illustrates the pulsed operation of the two light sources (lines 242 and 246, detailed in paragraphs 0035-0038) with a constant frequency relative to one another.
On pages 10-11 applicant argues that Zheng does not alternatingly illuminate two areas of the same side of the sheet.
Examiner’s position is that Zheng Figure 6 has two light sources on the same side of the sheet (142, 746), and teaches non-simultaneous illumination (paragraph 0045). While Zheng indicates a single area on the sheet, the broadest reasonable interpretation of a second area does not exclude colocation with a first area.
On page 11 applicant argues that Fox does not teach using a single mirror to inspect a moving sheet, and that observing a stationary object is different from observing a moving sheet.
Examiner’s position is that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims  1-7, 9-14, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kenny et al (United States Patent 5569835) in view of Zheng et al (United States Patent Application Publication 20120044344) in view of Fox (United States Patent 7570359), hereafter referred to as “KZF”.
As to claim 9, Kenney teaches a method for inspection of at least one surface of a sheet moving in a sheet running direction by an inspector, the method comprising: 
 	illuminating one surface of the sheet with a first light source and a second light source (Figure 1, elements 9, see column 4, lines 49-55), the first light source emitting light under a first incidence angle range onto a first surface area and the second light source emitting light under a second incidence angle range onto a second surface area of the one surface of the sheet (Figure 1, any two elements on the same side of the sheet).
 	Kenney does not teach the illuminating comprises operating the first light source and the second light source in pulsed fashion in alternation with a stipulated pulse frequency so that the at least one surface of the sheet is illuminated in alternation with the pulse frequency in the first surface area and the second surface area. However, it is known in the art as taught by Zheng. Zheng teaches the illuminating comprises operating the first light source and the second light source in pulsed fashion in alternation with a stipulated pulse frequency (Figure 3 illustrates the pulsed operation of the two light sources (lines 242 and 246), and they have a constant relative frequency) so that the at least one surface of the sheet is illuminated in alternation with the pulse frequency in the first surface area and the second surface area (paragraphs 0035-0038). It would have been obvious to one of ordinary skill in the art at the time of filing to have the illuminating comprises operating the first light source and the second light source in pulsed fashion in alternation with a stipulated pulse frequency so that the at least one surface of the sheet is illuminated in alternation with the pulse frequency in the first surface area and the second surface area, in order to improve machine performance.
 	Kenney does not teach the first surface area illuminated by the first light source being observable by the inspector in the bright field and the second surface area illuminated by the second light source is being observable by the inspector in the dark field.
However, it is known in the art as taught by Zheng. Zheng teaches the first surface area illuminated by the first light source being observable by the inspector in the bright field and the second surface area illuminated by the second light source is being observable by the inspector in the dark field (Figures 6, 5B, paragraphs 0044-0045). It would have been obvious to one of ordinary skill in the art at the time of filing to the first surface area illuminated by the first light source being observable by the inspector via a mirror in the bright field and the second surface area illuminated by the second light source is being observable by the inspector via a the mirror in the dark field, in order to reduce the cost & complexity of the machine.
Kenney in view of Zheng does not teach the use of a mirror (between the surface and the observer). However, it is known in the art as taught by Fox. Fox teaches the use of mirrors between a object and an observer (Figures 1b, 2). It would have been obvious to one of ordinary skill in the art at the time of filing to use mirrors as claimed, in order to redirect images to a desired location.
As to claim 10, KZF teaches everything claimed, as applied above in claim 9, in addition Fox teaches a reflection surface of the mirror includes an angle in the range of 30° to 60° to the one surface of the sheet. (Figure 3a, the mirrors are at 45 degrees from the axis between the observer to the object). It would have been obvious to one of ordinary skill in the art at the time of filing to have a reflection surface of the mirror includes an angle in the range of 30° to 60° to the one surface of the sheet, in order to adjust an optical axis to a desired point.
As to claim 11, KZF teaches everything claimed, as applied above in claim 9, in addition Zheng teaches a third light source (paragraph 0045 teaches a plurality of lights and Figure 6 shows three), that emits pulsed light (Figure 3) under a third incidence angle range onto a third surface area of the one surface of the sheet (Figure 6 shows three angles of incidence), wherein the light emitted by the third light source has a beam direction directed obliquely onto the one surface of the sheet (Figure 6), and the beam direction has a component in or against the sheet running direction (Figures 2 and 7, in which the lights are angled with or against the component motion). While Zheng does not explicitly teach the claimed limitations, Zheng teaches all elements of the claim and it would have been obvious to one of ordinary skill in the art at the time of filing to locate them in the claimed manner, since it has been held that rearranging parts of an invention involves only routine skill in the art and is an obvious matter of design choice. See MPEP 2144.04(VI)C. Additionally, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II). In this case, placing the taught elements in the claimed manner would be done in order to increase the system’s data acquisition capabilities.
As to claim 12, KZF teaches everything claimed, as applied above in claim 9, in addition Kenny teaches the device is arranged for inspection of both a top surface and a bottom surface of the sheet (Abstract and Figure 1).
As to claim 13, KZF teaches everything claimed, as applied above in claim 9, in addition Zheng teaches the pulse frequency lies in the range of 70 Hz to 400 Hz (paragraph 0025 teaches data acquisition at “several hundred” Hertz). It would have been obvious to one of ordinary skill in the art at the time of filing to have the pulse frequency lie in the range of 70 Hz to 400 Hz, in order to increase the processing speed while maintaining high accuracy.
As to claim 14, KZF teaches everything claimed, as applied above in claim 9, in addition Zheng teaches the first light source and the second light source are operated in alternation in pulsed fashion in stroboscope manner (paragraph 0044, see Figure 3) with a stipulated pulse length in the range of 30 us to 100 us (paragraph 0025 teaches “several hundred or even several hundred of hundreds scans per second” which is equivalent to the pulses on Figure 3 being between 3 and 3000 us in width). It would have been obvious to one of ordinary skill in the art at the time of filing to have the first light source and the second light source be operated in alternation in pulsed fashion in stroboscope manner with a stipulated pulse length in the range of 30 us to 100 us, in order to increase the processing speed while maintaining high accuracy.
As to claim 21, KZF teaches everything claimed, as applied above in claim 9, in addition Zheng teaches the first incidence angle range lies between 10° and 50° and/or the second incidence angle range lies between 60° and 90° (Figures 5-7). While Zheng does not explicitly teach an angle, Zheng shows ~45 degree angles and it would have been obvious to one of ordinary skill in the art at the time of filing to use an angle within the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges (amounts, proportions, distances, angles, etc) involves only routine skill in the art. See MPEP 2144.05(I). In this case, the angle depends upon at least the material being studied as a light field / dark field setup requires avoiding total internal reflection. For glass (as mentioned in Zheng) this angle is 42 degrees and indicates an angle above (or below, depending upon the experimental setup) this number. It would have been obvious to one of ordinary skill in the art at the time of filing to choose an angle within the claimed range, in order to optimize data collection based on what is being studied.
As to claim 1, the method would flow from the apparatus of claim 9.
As to claim 2, the method would flow from the apparatus of claim 9, in addition Fox teaches observing via human eye (column 13, lines 63-64). It would have been obvious to one of ordinary skill in the art at the time of filing to use a human eye, in order to save money on expensive cameras and data analysis systems.
As to claim 3, the method would flow from the apparatus of claim 9. Examiner refers applicant to Kenny Figure 1.
As to claims 4 & 7, the method would flow from the apparatus of claim 9. Examiner refers applicant to Zheng Figures 5-7
As to claim 5, the method would flow from the apparatus of claim 9, in which Kenny teaches multiple areas being studied, Fox teaches the use of mirrors and Zheng teaches both light and dark field inspection.
As to claim 6, the method would flow from the apparatus of claim 11.
As to claim 22, the method would flow from the apparatus of claim 9. Examiner refers applicant to Zheng Figure 6.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over KZF, and in further view of Ohnishi (United States Patent Application Publication 20150253129).
As to claim 15, KZF teaches everything claimed, as applied above in claim 9, with the exception of each of the first light source and the second light source includes a plurality of LED light strips that each have multiple LEDs arranged at a distance relative to each other. However, it is known in the art as taught by Ohnishi. Ohnishi teaches each of the first light source and the second light source includes a plurality of LED light strips that each have multiple LEDs arranged at a distance relative to each other (Figures 1B & 1A, where elements 10R, 10G & 10B are concentric rings of LEDs, see paragraph 0035). It would have been obvious to one of ordinary skill in the art at the time of filing to have each of the first light source and the second light source includes a plurality of LED light strips that each have multiple LEDs arranged at a distance relative to each other, in order to take advantage of the low cost & reliability of LEDs.
As to claim 16, KZF teaches everything claimed, as applied above in claim 15, with the exception of the LED light strips of each of the first light source and the second light source are each arranged one behind the other in a direction running across the sheet running direction of the sheet, the light beam emitted by the first light source and the light beam emitted by the second light source including a direction component running across the sheet running direction of the sheet. However, it is known in the art as taught by Ohnishi. Ohnishi teaches the LED light strips of each of the first light source and the second light source are each arranged one behind the other in a direction running across the sheet running direction of the sheet, the light beam emitted by the first light source and the light beam emitted by the second light source including a direction component running across the sheet running direction of the sheet (Figure 1A, the LEDs are arranged in rings around object 12, and when this concept is applied to the product of Kenny at least some of the LEDs are arranged as claimed). It would have been obvious to one of ordinary skill in the art at the time of filing to have the LED light strips of each of the first light source and the second light source are each arranged one behind the other in a direction running across the sheet running direction of the sheet, the light beam emitted by the first light source and the light beam emitted by the second light source including a direction component running across the sheet running direction of the sheet, in order to insure the desired illumination is applied regardless of orientation or misalignment.
Claims 8, 17-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over KZF, and in further view of Long et al (United States Patent Application Publication 20070144545).
As to claim 8, the method would flow from the apparatus of claim 9 with the exception of moving the sheet at a stipulated sheet speed, the pulse frequency being adjustable to the sheet speed. However, it is known in the art as taught by Long. Long teaches moving the sheet at a stipulated sheet speed, the pulse frequency being adjustable to the sheet speed (paragraph 0029). It would have been obvious to one of ordinary skill in the art at the time of filing to be moving the sheet at a stipulated sheet speed, the pulse frequency being adjustable to the sheet speed, in order to insure accurate data acquisition.
As to claim 17, KZF teaches everything claimed, as applied above in claim 11, with the exception of each of the first, second, and third light sources includes a plurality of LED light strips that each have multiple LEDs arranged at a distance relative to each other, with the LED light strips of the third light source arranged one behind the other in the sheet running direction of the sheet, and the light beam emitted by the third light source including a direction component running in or against the sheet running direction. However, it is known in the art as taught by Long. Long teaches each of the first, second, and third light sources includes a plurality of LED light strips (Figure 5, elements 545A-B are LED strips, see paragraph 0044) that each have multiple LEDs arranged at a distance relative to each other (Figure 5 shows the strips spaced apart).
 	While KZF in view of Long does not explicitly teach the LED light strips of the third light source arranged one behind the other in the sheet running direction of the sheet, and the light beam emitted by the third light source including a direction component running in or against the sheet running direction, Zheng teaches the multiple light sources one behind the other (Figure 6) and light beams in and against the sheet running direction (Figures 2 and 7), and it would have been obvious to one of ordinary skill in the art at the time of filing to arrange the light sources in any desired configuration, since it has been held that rearranging parts of an invention involves only routine skill in the art and is an obvious matter of design choice. See MPEP 2144.04(VI)C. In this case, positioning the lights in the claimed configuration would be done in order to better detect a desired characteristic of the product.
As to claim 18, KZF in view of Long teaches everything claimed, as applied above in claim 17, in addition Long teaches the LED light strips of each light source run parallel at a stipulated spacing from the at least one surface of the sheet (Figure 5). It would have been obvious to one of ordinary skill in the art at the time of filing to have the LED light strips of each light source run parallel at a stipulated spacing from the at least one surface of the sheet, in order to better provide a desired lighting.
As to claim 20, KZF in view of Long teaches everything claimed, as applied above in claim 17, in addition Zheng teaches the individual LED light strips of the plurality of LED light strips of each light source can be switched on and switched off independently of the other LED light strips (Figure 6 and paragraph 0045 teach simultaneous or not simultaneous illumination between elements 142 & 144). It would have been obvious to one of ordinary skill in the art at the time of filing to have the individual LED light strips of the plurality of LED light strips of each light source can be switched on and switched off independently of the other LED light strips, in order to improve acquisition of the desired image.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over KZF in view of Long, and in further view of Chhibber et al (United States Patent Application Publication 20040207836).
As to claim 19, KZF in view of Long teaches everything claimed, as applied above in claim 17, with the exception of each LED light strip has a shutter that covers a visual field of the inspector to the LEDs of the light strip and in so doing prevents blinding of the inspector. However, it is known in the art as taught by Chhibber. Chhibber teaches each LED light strip has a shutter that covers a visual field of the inspector to the LEDs of the light strip and in so doing prevents blinding of the inspector (Figure 5, elements 10A-B, paragraph 0106). It would have been obvious to one of ordinary skill in the art at the time of filing to have each LED light strip has a shutter that covers a visual field of the inspector to the LEDs of the light strip and in so doing prevents blinding of the inspector, in order to more definitively turn off a light.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        

/Shawn Decenzo/Primary Examiner, Art Unit 2877